      Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 1 of 14



JEAN E. WILLIAMS,
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

JOHN S. MOST,
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044
202-616-3353 || 202-305-0506 (fax)
John.Most@usdoj.gov

Counsel for Defendants


                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

___________________________________
MONTANA WILDLIFE FEDERATION, )               CV 18-69-GF-BMM
et al.                              )
                                    )        FEDERAL DEFENDANTS’
             Plaintiffs,            )        MOTION FOR
       v.                           )        RECONSIDERATION
                                    )        OF ORDER DENYING
DAVID L. BERNHARDT, Acting          )        MOTION TO TRANSFER
Secretary of the Interior, et al.   )
                                    )
             Federal Defendants,    )
                                    )
       and                          )
                                    )
STATE OF WYOMING, WESTERN           )
ENERGY ALLIANCE,                    )
                                    )
             Intervenor-Defendants. )
___________________________________ )

                                      1
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 2 of 14



                                      MOTION

      Pursuant to Fed. R. Civ. P. 59(e) and Local Rule 7.3(a), and in order to avoid

“manifest error,” Turner v. Burlington Northen Santa Fe Railroad Co., 338 F.3d

1058, 1063 (9th Cir. 2003) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255

n.1 (9th Cir. 1999) (en banc) (per curiam)), Federal Defendants respectfully ask the

Court to reconsider its November 6, 2018 Order. ECF No. 62. The Order denied

Federal Defendants’ motion seeking transfer of seven distinct claims – all

concerning oil and gas lands in Wyoming and Nevada – to the Districts of

Wyoming and Nevada. ECF Nos. 20 (motion), 21 (supporting memorandum).

      Federal Defendants ask the Court to reconsider the order in light of “newly

discovered evidence.” School Dist. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5

F.3d 1255, 1263 (9th Cir. 1993), citing All Hawaii Tours, Corp. v. Polynesian

Cultural Ctr., 116 F.R.D. 645, 648 (D. Hawaii 1987), rev’d on other grounds, 855

F.2d 860 (9th Cir. 1988)). That evidence contradicts a premise central to the

Court’s transfer ruling, specifically, that Plaintiffs present a single coherent

challenge to the Bureau of Land Management’s (“BLM”) application of new

policies to lease sales conducted across many Western states, see Order at 9, 13, 16

– policies referenced in the Order as the “Zinke Memo” and the “2018 IM”

(hereafter “New Policies”).


                                           2
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 3 of 14



      The Court relied on Plaintiffs’ contention that all eleven leasing decisions

challenged in this case (i.e., four in Montana, three in Nevada, and four in

Wyoming) were based on the New Policies. However, recently uncovered record

evidence – identified during preparation of administrative records and case

management planning – shows this is not so. Most significantly, none of the

Montana leasing decisions were based on the New Policies. Instead, they were

either based on a 2016 policy from the previous administration (which Plaintiffs do

not challenge) or, in the case of the Butte planning area, involved no designated

sage-grouse habitat. Accordingly, there is no common thread running between the

Montana leases and the leases pertaining to Wyoming and Nevada.

      For the reasons set out below, the Court should reconsider its ruling and

grant Defendants’ motions to transfer the out-of-state claims. 1

                        SUPPORTING MEMORANDUM

                                 BACKGROUND

      Plaintiffs challenge eleven oil and gas leasing decisions made by BLM

officials in Montana, Wyoming, and Nevada, and they bring two facial challenges



1
 Although beyond the scope of this motion for reconsideration, it would
nonetheless be appropriate for this Court to dismiss (or to direct Plaintiffs to show
cause why it should not dismiss) the claims challenging BLM’s application of the
New Policies to the four Montana leasing decisions (i.e., portions of Counts Two,
Four, Five, and Six). See Am. Compl., ECF No. 19, ¶¶ 86-117.
                                          3
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 4 of 14



to Department of the Interior guidance documents: specifically, a 2018 instruction

memorandum (“IM”), No. 2018-026, and the August 4, 2017 “Zinke memo”

(collectively, the “New Policies”). Each of the policies concerns greater sage-

grouse conservation in oil and gas decision making. In addition, Plaintiffs claim

Federal Defendants acted arbitrarily in applying the 2016 guidance, IM 2016-143,

as implemented by the previous administration. Am. Compl. ¶ 91.

      As Federal Defendants explained in briefing on the motion to transfer, the

leasing decisions were supported by eleven separate analyses under the National

Environmental Policy Act (“NEPA”) and eleven distinct administrative records.

Any one of the eleven claims could stand alone as its own lawsuit, assuming

jurisdictional requirements are satisfied. ECF No. 44 at 2. Noting that the out-of-

state claims account for eighty-nine per cent of the total acreage at issue, a figure

based on the amended complaint, Federal Defendants asked the Court to sever the

claims and transfer them to the judicial districts where the lands and the most

directly affected public are located: that is, Wyoming and Nevada. Id.

      In opposing transfer, Plaintiffs described their lawsuit as one seeking to “set

aside national policy directives issued by the Interior Department, as well as the

implementation of those [policies] through oil and gas lease sales in three Western

states (Montana, Nevada, and Wyoming) . . . .” ECF No. 40 at 1. Because each of

Plaintiffs’ claims was allegedly tethered to the New Policies, Plaintiffs urged the
                                           4
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 5 of 14



Court to consider the similarities of their claims, arguing they are “closely

intertwined and involve the same legal and factual issues.” Id. They specifically

asserted that all eleven decisions “implement the National Directives” – i.e., the

New Policies – and, as a result, violate the Federal Land Policy and Management

Act (“FLPMA”). Id. at 5.

      Based in part on these characterizations, the Court on November 6, 2018,

denied the transfer motion, concluding that Plaintiffs “do not challenge the

individual leasing decisions.” Order at 9. Instead, the Court explained, Plaintiffs

“bring a facial challenge to the [New Policies] with separate as applied challenges

that involve the lease sales in three states.” Id. The Court also described the

government’s conduct as “a single action by a federal agency that presents

common questions of law and fact.” Id.

      On December 21, 2018, Defendants moved for leave to seek reconsideration.

ECF Nos. 67 (Federal Defendants), 68 (Intervenors). On January 15, 2019, the

Court granted leave, then subsequently set a briefing schedule and authorized

Plaintiffs’ filing of a responsive brief. ECF Nos. 69, 80, 83.

                               LEGAL STANDARD

      A motion for reconsideration is appropriately brought under rule 59(e),

which permits the court to reconsider and amend a previous order. Fed. R. Civ. P.

59(e), Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). Under the rule,
                                          5
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 6 of 14



reconsideration is appropriate “if the district court (1) is presented with newly

discovered evidence, (2) committed clear error or the initial decision was

manifestly unjust, or (3) if there is an intervening change in controlling law.”

School Dist. 1J, Multnomah Cty., Or., 5 F.3d at 1263.

      Though it is a remedy to be used “sparingly” and may not be used to raise

arguments for the first time, Carroll, 342 F.3d at 945, “the district court enjoys

considerable discretion in granting or denying the motion.” McDowell, 197 F.3d at

1255, n.1, quoting 11 Charles Alan Wright et al., Federal Practice and Procedure

§ 2810.1 (2d ed. 1995).

                                   ARGUMENT

      The Court should grant the motion for reconsideration and issue an order

transferring the out-of-state claims to Wyoming and Nevada based on “newly

discovered evidence.” School Dist. 1J, Multnomah Cty., Or., 5 F.3d at 1263. In

making the four Montana leasing decisions, the BLM Montana State Office did not

apply the New Policies. Instead, where designated sage-grouse habitat existed, the

Montana State Office instead applied Instruction Memorandum 2016-143 (“2016

IM”) – a policy from the previous administration – which Plaintiffs do not

challenge here. Indeed, even the Wyoming and Nevada State Offices applied the

2016 IM for several of the seven leasing decisions in those states, contrary to the

allegations of the amended complaint. For instance, according to agency counsel,
                                           6
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 7 of 14



who reviewed the underlying records and communicated their findings to the

undersigned, BLM Wyoming relied on the 2016 IM for purposes of its December

2017 lease sale, and it considered that IM, in conjunction with the 2018 IM, for its

March 2018 and June 2018 lease sales, while BLM Nevada relied on the 2016 IM

for its December 2017 and March 2018 lease sales. This clarification discredits

any view of the case as a unified challenge to the New Policies and negates the

rationale for retaining out-of-state claims in Montana.

      In fact, Plaintiffs’ claims assail the legal adequacy of eleven distinct leasing

decisions on various NEPA and FLPMA grounds. Each decision was made in the

state where the relevant land and the most interested public is located, each

pertains to geographically distinct lands, and each is supported by its own NEPA

proceedings and a unique administrative record. 2 Because there is no common

thread running through the eleven challenged leases, and no single action

presenting common questions of law and fact, see Order at 9, this Court should

reconsider its prior Order and grant Defendants’ motions to transfer.




2
 These facts distinguish this case from one relied on by the Court in denying
transfer, that is, Western Organization of Resource Councils v. U.S. Bureau of
Land Management, No. CV 16-21-GF-BMM, 2017 WL 374705 (D. Mont. Jan. 25,
2017), where the government’s transfer motion was denied, in part, because
plaintiffs challenged a single BLM decision, not multiple decisions, as here.
                                          7
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 8 of 14



      I.     The Montana Leasing Decisions were not Based on the National
             Directives.

      Record evidence makes clear that the four Montana leasing decisions were

not based on the New Policies. The environmental assessments (“EAs”)

supporting the leasing decisions for the Miles City parcels (offered for sale at the

December 2017 lease sale) and for the Billings and HiLine parcels (offered for sale

at the March 2018 lease sale) all indicate BLM applied the 2016 IM in its habitat

prioritizations. This was the policy implemented under the previous administration

and later superseded by the New Policies. See AR BLM-MT-MC-002482 (Miles

City), BLM-MT-BI-000025 (Billings), BLM-MT-HI-000165 (HiLine). The EA

supporting the fourth Montana leasing decision (i.e., for the Butte parcels offered

at the March 2018 lease sale), does not refer to habitat prioritization because the

decision involved a planning area without designated sage-grouse habitat. See

BLM-MT-BU-000153.

      Because none of the Montana leasing decisions were based on the New

Policies, the Court should reconsider its order denying transfer.

      II.    Venue for the Wyoming and Nevada claims is proper in Wyoming
             and Nevada.

      Venue principles pose no impediment to transfer. In denying the transfer

motion, this Court held that only Montana or Washington, D.C. could be proper

venues, because Plaintiffs reside in Montana and because the challenged agency
                                          8
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 9 of 14



decisions, i.e., the New Policies, were made in Washington, D.C. See Order at 12

(concluding “federal agency defendants reside in the District of Columbia where

agency headquarters are located and where they make agency decisions”); id. at 13

(adding that “neither BLM itself nor any of the individual Federal Defendants

reside in Wyoming or Nevada”). The record does not support these conclusions,

nor does it support the conclusion that Plaintiffs do not challenge “how a local

BLM office handled a lease sale.” Id.

      To the contrary, record evidence demonstrate that the four Wyoming leasing

decisions all relate to Wyoming resources and were all authorized by officials in

BLM’s Wyoming State Office in Cheyenne, Wyoming. See Exs. 1 (Dec. 2017

Wyoming Decision Record (“DR”) - Pinedale), 2 (Mar. 2018 Wyoming DR -

Wind River, Bighorn Basin), 3 (Mar. 2018 Wyoming DR – High Plains), 4 (Jun.

2018 Wyoming DR – High Desert) (all four Wyoming exhibits will included in the

forthcoming administrative records). Thus the claims directed at those decisions in

fact challenge actions of the “local BLM office.” Id. 3 The same is true as to the

Nevada leasing decisions. All three relate to Nevada land and resources and all

three were authorized by officials in BLM’s Nevada State Office in Reno, Nevada.


3
 In fact, under BLM regulations and associated guidance, oil and gas leasing
decisions under the Mineral Leasing Act must occur at the BLM State Office level.
43 C.F.R. 3120.1-2(a); BLM Manual MS-3120.64(D); BLM National Manual MS-
1203, Subject Code 3100 Rel. No. 1-1179 (Oct. 27, 2016).
                                          9
      Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 10 of 14



See Exs. 5 (Dec. 2017 Nevada DR - Ely), 6 (Mar. 2018 Nevada DR - Ely), 7 (Jun.

2018 Nevada DR – Battle Mountain) (all three Nevada exhibits will included in the

forthcoming administrative records).

      On these facts, BLM clearly does reside in Wyoming and Nevada. See

California v. Bureau of Land Mgmt., Nos. 18-CV-00521-HSG, 18-cv-00524-HSG,

2018 WL 3439453, at *3 (N.D. Cal. July 17, 2018) (finding that venue is proper in

Wyoming because BLM “has an office in that state, and manages substantial

federal land there” (emphasis added)); accord California v. U.S. BLM, No. 17-cv-

03804, 2017 U.S. Dist. LEXIS 218901, at *9-10, (N.D. Cal. Sept. 7, 2017) (BLM

“maintains offices and manages land in both California and Wyoming, so venue is

proper in both jurisdictions.”). Even this Court has heard cases brought by out-of-

state plaintiffs challenging federal land management decisions made in Montana.

See, e.g., WildEarth Guardians v. U.S. Fish & Wildlife Serv., 342 F. Supp. 3d

1047, 1051 (D. Mont. 2018), appeal docketed, No. 18-36091 (9th Cir. Dec. 28,

2018); Cloud Found., Inc. v. Kempthorne, No. CV-06-111-BLG-RFC, 2008 WL

2794741, at *3 (D. Mont. July 16, 2008).

      Federal Defendants understand courts have questioned whether BLM resides

in a state where the only event or transaction of any potential relevance was the

presence of a BLM office. Here, however, BLM did more than simply occupy

office space in Cheyenne and Reno. Officials in BLM’s state offices made lawful
                                         10
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 11 of 14



land management decisions involving resources within their respective

jurisdictions and affecting citizens and business interests in their respective states.

Venue is therefore proper under 28 U.S.C. § 1391(e)(1)(A).

      Moreover, venue is proper for the additional reason that Wyoming and

Nevada are districts “in which a substantial part of the events or omissions giving

rise to the claim occurred, or a substantial part of property that is the subject of the

action is situated[.]” 28 U.S.C. § 1391(e)(1)(B). In this case, the events giving rise

to the Wyoming and Nevada claims all occurred in Wyoming and Nevada, and the

affected public lands are located there as well. Thus, both elements of section

1391(e)(1)(B) are satisfied, in addition to the elements of section 1391(e)(1)(A).

      Finally, insofar as Plaintiffs contend – or insofar as this Court previously

found – that the agency decisions at issue here actually took place in Washington,

D.C., that conclusion was necessarily predicated on the incorrect notion that all

eleven leasing decision claims are grounded in Plaintiffs’ overriding challenge to

the New Policies. As explained above, the New Policies were applied to only four

of the out-of-state leasing decisions and none of the Montana leasing decisions.

There is no basis, therefore, for construing Plaintiffs’ complaint as narrowly

challenging the issuance and application of the New Policies. The Complaint

instead challenges eleven separate and discrete leasing decisions, each of which


                                           11
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 12 of 14



could have been challenged in the first instance in the district where the

corresponding BLM State Office is located. 4

      Although Plaintiffs’ choice of forum is entitled to deference, the Ninth

Circuit has made clear that such deference diminishes if “the operative facts have

not occurred within the forum of original selection and that forum has no particular

interest in the parties or subject matter[.]” Pac. Car & Foundry Co. v. Pence, 403

F.2d 949, 954 (9th Cir. 1968). None of the operative facts relevant to the

Wyoming and Nevada claims occurred in Montana and those claims bear no

relation whatsoever to the District of Montana.




4
 See ECF No. 19 ¶ 96 (Count Two) (stating that “BLM’s offering of leases in [all
three states] violated FLPMA and was arbitrary . . . .”); id. ¶¶ 99, 100 (Count
Three) (stating that the EAs supporting the lease sales “did not consider a range of
reasonable alternatives” and therefore violated NEPA and were arbitrary); id. ¶¶
104-106 (Count Four) (stating that “BLM’s decisions to hold the lease sales
violated NEPA and were arbitrary” for failing to consider “the direct and indirect
impacts of those sales” and for failing to “analyze the direct and indirect impacts to
greater sage-grouse from the 2018 IM and the Zinke Memorandum”); id. ¶¶ 109-
111 (Count Five) (stating BLM failed to analyze and disclose “the cumulative
impacts of offering hundreds of new oil and gas leases in key sage-grouse habitat”
and therefore “BLM’s decisions to hold the . . . lease sales in Montana, Nevada,
and Wyoming violated NEPA and were arbitrary . . . .”); id. ¶¶ 117 (Count Six)
(“BLM’s failure to prepare an EIS for the eight lease sales, the 2018 IM, and the
Zinke Memorandum, either individually or in combination, violated NEPA and
was arbitrary”).
                                          12
      Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 13 of 14



      For all these reasons, the Court should reconsider its decision that venue

would not lie in Wyoming and Nevada.5

                                   CONCLUSION

      Federal Defendants respectfully request that the Court grant the motion for

reconsideration and issue an order transferring the out-of-state claims challenging

leasing decisions to Wyoming and Nevada based on “newly discovered evidence.”

       Respectfully submitted this 5th day of March, 2019.

                                       JEAN E. WILLIAMS
                                       Deputy Assistant Attorney General
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division

                                        /s/ John S. Most
                                       JOHN S. MOST, Trial Attorney
                                       Natural Resources Section
                                       P.O. Box 7611, Washington, D.C. 20044
                                       202-616-3353 || 202-305-0506 (fax)
                                       John.Most@usdoj.gov

                                       Counsel for Federal Defendants

Of Counsel
Philip C. Lowe
Office of the Regional Solicitor
Rocky Mountain Region

5
 Federal Defendants note that the Order can be read to reflect a conclusion by the
Court that a facial challenge to the New Policies is permissible. Because this
question is beyond the scope of a motion for reconsideration, Federal Defendants
reserve the right to challenge that conclusion in further briefing.
                                         13
       Case 4:18-cv-00069-BMM Document 86 Filed 03/05/19 Page 14 of 14



United States Department of the Interior




                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing is being filed with the Clerk of the
Court using the CM/ECF system, thereby serving it on all parties of record on
March 5, 2019.

                                        /s/ John S. Most
                                        JOHN S. MOST
                                        Counsel for Defendants




                                           14
